SULLIVAN, J.,
dissenting. I respectfully disagree with the majority’s conclusion that the trial court abused its discretion because I believe that the defendant, Roderick A. Lynn, has provided this court with an inadequate record to review.1 Accordingly, I dissent.
*331The court did not file a memorandum of decision and the defendant did not request any articulation, although there is an unsigned transcript of the contempt proceeding. “When the record does not contain a memorandum of decision or signed transcript of the court’s oral decision, this court has declined to review the claims on appeal because the record is inadequate for review. . . . When there is an unsigned transcript on file in connection with the appeal, this court may review the claims if the transcript adequately reveals the court’s findings and conclusions with its decision.” (Citation omitted; emphasis added.) Watrous v. Watrous, 108 Conn. App. 813, 831 n.8, 949 A.2d 557 (2008). In the present case, I would not exercise our discretion to review the defendant’s claims because the unsigned transcript does not explicate the court’s basis for its findings and conclusions.
Furthermore, even if I reviewed the limited record presented to us, I would conclude that any error was harmless. The transcript reveals that the only evidence that the defendant offered that might have supported his motions was his own testimony. Although the defendant ultimately did not testify under oath, he did offer several explanations to the court for why his father’s mortgage was paid in full out of the proceeds of the sale of the marital home, including that he believed that the plaintiff, Iris S. Lynn, had already received her portion of the proceeds and that he did not have control over the funds. Again, we do not know the basis for the court’s ultimate conclusion, but in finding the defendant in contempt, the court implicitly did not credit the defendant’s explanations. There is nothing in the record to suggest that had the court agreed to consider the defendant’s motions, it would have modified the judgment.
Accordingly, I respectfully dissent.

 In footnote 10 of its opinion, the majority apparently acknowledges the shortcomings in the record, but for unstated reasons indicates that it was the appellee’s burden in the present case to provide an adequate record for our review.